DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
Whereas multiplexer is a data selector which takes several inputs and gives a single output, demultiplexer is a data distributor which takes a single input and gives several outputs.  Thus, “… a multiplexer (MUX)/MUX/MUX1 /MUX2/MUX3/MUX1’/MUX2’/MUX3’ …” should be changed to --… a demultiplexer (DEMUX)/DEMUX/DEMUX1/DEMUX2/DEMUX3/DEMUX1’ /DEMUX2’/DEMUX3’ …-- in the disclosure.
In line 9 of [0047]: “… 2*W’L’+2*W’L’=4*W’L’ …” should be changed to --… 2*W’/L’ + 2*W’/L’ = 4*W’/L’ …--.
Appropriate correction is required.
Drawings
4.	The drawings are objected to because 
In Figs. 1-3 and 6-10: “… MUX1/MUX2/MUX3/MUX1’/MUX2’/MUX3’ …” in the disclosure. should be changed to --… DEMUX1/DEMUX2/DEMUX3/ DEMUX1’/DEMUX2’/DEMUX3’ …--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 1-15 are objected to because of the following informalities:  
In line 5 of claim 1: “… data signal lines, …” should be changed to --… data signal lines, and …--.
In line 6 of claim 1: “… wherein each …” should be changed to --… wherein: each …--.
In line 3 of claim 4: “… the data signal line, wherein …” should be changed to --… the data signal line, and wherein …--.
In line 5 of claim 7: “… the data signal line, wherein …” should be changed to --… the data signal line, and wherein …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, there is no metes and bounds of limitations “a first predetermined value” and “a second predetermined value,” respectively.  Thus, the claim is indefinite.

Allowable Subject Matter
8.		Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Yamamoto (U.S. Pub. No. US 2019/0079330 A1) and Saitoh (U.S. Pub. No. US 2019/0273167 A1), either individually or in combination, does not teach a limitation “a same control signal is applied to the control signal lines corresponding to a same signal input sub-circuitry, different control signals are applied to the control signal lines corresponding to different signal input sub-circuitries, and time periods within which the different control signals are at active levels are staggered from each other” in combination with other limitations of claim 1.

Conclusion
9.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (U.S. Pub. No. US 2019/0079330 A1) is cited to teach an active matrix substrate and demultiplexer circuit, in which a plurality of thin film transistors connected in parallel are provided for a single source bus line (Fig. 14); however, a limitation “a same control signal is applied to the control signal lines corresponding to a same signal input sub-circuitry” in claim 1 does not read on the prior reference Yamamoto.
Saitoh (U.S. Pub. No. US 2019/0273167 A1) is cited to teach an active matrix substrate and demultiplexer circuit, in which a drain electrode 8D, a source electrode 8S, a gate electrode 3, a first semiconductor portion 71, and a first protection layer 91 serve as a first transistor and a drain electrode 8D, a source electrode 8S, a gate electrode 3, a second semiconductor portion 72, and a second protection layer 92 serve as a second transistor (Fig. 6A, 6B, and 6C); however, a limitation “a same control signal is applied to the control signal lines corresponding to a same signal input sub-circuitry” in claim 1 does not read on the prior reference Saitoh.

Inquiries 

10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691